Exhibit 10.2

 

ESS LICENCE AGREEMENT       Agreement Date:    10 July 2009 (Revised)       

 

1  

 

  Owner    

 

2  

 

  Licensee Address (Registered Office)   ESS Farnborough Offices LLP      
Company Name:    FACES DIVISION OF MONOTYPE IMAGING LTD         Ferneberga House
      Reg No:    2663485  

 

Alexandra Road

 

Farnborough

     

Address:

 

  

Reg office: Unit 2 Perrywood Business Park, Salfords, Surrey RH1 5DZ

Business Address: 349 Yorktown Road, Camberley, Surrey

 

        Hampshire       Contact:    Melanie Richardson         GU14 6DQ      
Telephone:    01276 38888                                   

 

3  

 

  Building       Registered Charity (please tick)   Yes          No     x      
Farnborough, Ferneberga House       Registration Number  

 

    Ferneberga House        

 

Farnborough GU14 6DQ Tel: 01252 210555

   

 

4  

 

  Licensee - Invoicing Address (if different from above)       Company Name   
As above

 

5  

 

  The Premises       Address:       

Suite 2.3

 

FACES Own furniture

        

Unit 2 Perrywood Business Park, Salfords, Surrey RH1 5DZ

 

          Telephone;    01737 765959                                           
    

 

7  

 

  Service Retainer    £1000.00         Licence Fee:    £1500.00    

 

6  

 

  Additional Provisions   VAT:              £225.00        

 

Agreed special rate of Phone and IT line to be

provided at a monthly cost of £50 per month for both. Numbers to be confirmed.
Dilapidations figure to be based on 4 workstation costings as they have their
own furniture. Reduced deposit applied as unable to use escrow account.

 

 

The Licence Fee & VAT are per calendar month

 

                             

 

8  

 

  Commencement Date    1 September 2009                              

 

9  

 

  Termination Date: 31 August 2010           Such date after the expiry of an
initial period of months from the commencement date.    12   months            

 

(see clause 2 of terms and conditions overleaf)

 

                                          

 

10  

 

  For and on behalf of the Owner    

 

11  

 

  For and on behalf of the Licensee   Name:    Dawn Steel       Name:    Timothy
Frazer   Title:    Business Centre Manager       Title:    Director   Signature:
   /s/ Dawn Steel       Signature:    /s/ Timothy Frazer                       
           

 

12  

 

 

 

This agreement is made between the Owner and the Licensee specified above and
the licensee confirms he has read and understood the Terms and Conditions
overleaf and will be bound by them. The Owner agrees to provide the services and
facilities as detailed over.

 

       

 

New

 

  

x

 

  

Exp

 

      

Ren

 

                              

ESS Farnborough Offices LLP, Ferneberga House, Alexandra Road, Farnborough,
Hampshire GU14 6DQ

Telephone: 01252 210555